Citation Nr: 1030650	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  10-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to waiver of a disability compensation debt, in the 
amount of $67,766, to include the issue of whether the debt was 
properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974.  
He had active duty for training for 17 days starting in January 
1991 and service in the Navy Reserve from July to August 1991.  
Service from February 2002 to July 2002 was other than honorable. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision by the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (ROIC) of the 
Department of Veterans Affairs (VA).

The Veteran had requested a Board hearing on the matter at issue 
in April 2010.  However, since in this decision the Board is 
finding that the debt was improperly created and invalid, and 
that the Veteran is not obligated for it, a Board hearing is not 
necessary.  

(The issue of whether the severance of service connection for 
recurrent headaches, left ear hearing loss disability, tinnitus, 
and thoracic spinal cord damage secondary to decompression trauma 
with decreased sensation in the left and right lower extremities 
was proper is the subject of a separate Board decision.)  


FINDING OF FACT

The compensation debt charged to the Veteran in the amount of 
$67,766 was improperly created and is invalid.   


CONCLUSION OF LAW

The Veteran is not obligated to VA for a $67,766 disability 
compensation debt.  38 U.S.C.A. §§ 5112, 5302 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 1.911, 3.500, 3.501  (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 C.F.R. § 1.962.  An overpayment may arise from 
virtually any benefits program administered pursuant to VA law, 
including compensation benefits. 

When an overpayment is created, the debtor must be notified, 
among other things, of the amount of the overpayment and of his 
or her appellate rights.  38 C.F.R. § 1.911(b), (d). VA may 
recoup the amount of an overpayment by deducting payments from 
any future VA benefits payments or the debtor may make payments.  
See 38 U.S.C.A. §§ 5314(a), 5316; see also 38 C.F.R. §§ 
1.912a(a), 1.914(a).  VA must make reasonable efforts to notify 
the debtor of the proposed deductions, the right to dispute the 
overpayment, and the right to request a waiver. 38 U.S.C.A. § 
5314(b); 38 C.F.R. §§ 1.911(c), (d), 1.912a(b).  Deductions or 
offsets from future payments shall begin promptly after notice to 
the debtor. 38 C.F.R. § 1.912a(a), (b). If the debtor, within 30 
days of the date of the notice, disputes in writing the existence 
or amount of the debt or waiver of collection, offset shall not 
commence until the dispute is reviewed or until VA has made an 
initial decision on waiver.  38 C.F.R. § 1.912a(c).

Schaper v. Derwinski, 1 Vet. App. 430 (1991) held that "when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse of 
discretion to adjudicate the waiver application without first 
deciding the veteran's challenge to the lawfulness of the debt 
asserted against him or her." 1 Vet. App. at 437.

In the instant case, VA charged the Veteran with the $67,766 
disability compensation debt at issue after and directly as a 
consequence of VA improperly severing service connection for the 
disabilities which entitled him to those funds.  The Board has in 
a decision released simultaneously with this one restored service 
connection for those disabilities, effective from the effective 
date of the original grant of service connection in July 2002.  
That means that the Veteran is entitled to the $67,766 which the 
Veteran was paid by VA, to compensate him for those disabilities 
up until the time of the severance.  The RO improperly created 
the debt by improperly severing service connection for the 
disabilities whose severance was at issue in the simultaneously 
released decision, after making the compensation payments to the 
Veteran.  The Veteran is not obligated for that debt, as it was 
improperly created and invalid.  The original award of 
compensation in the amount of $67,766 was not erroneous.  


ORDER

The Veteran is not obligated to pay VA for the disability 
compensation debt in the amount of $67,766, as the debt was 
improperly created and invalid.




____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


